

116 HR 5575 IH: Primary and Behavioral Health Care Access Act of 2020
U.S. House of Representatives
2020-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5575IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2020Ms. Underwood (for herself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Employee Retirement Income Security Act of 1974, title XXVII of the Public Health Service Act, and the Internal Revenue Code of 1986 to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide for 3 primary care visits and 3 behavioral health care visits without application of any cost-sharing requirement. 
1.Short titleThis Act may be cited as the Primary and Behavioral Health Care Access Act of 2020. 2.Prohibition on application of cost sharing for certain primary care and behavioral health care visits (a)ERISASubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section: 
 
716.Coverage of certain primary care and behavioral health care visits 
(a)In generalIn addition to any item or service described in section 2713(a) of the Public Health Service Act, a group health plan, and a health insurance issuer offering group health insurance coverage, shall at a minimum provide coverage for and shall not impose any cost-sharing requirements for, with respect to a plan year— (1)3 primary care visits; and 
(2)3 behavioral health care visits. (b)LimitationsA group health plan, and a health insurance issuer offering group health insurance coverage, shall ensure that— 
(1)the treatment limitations applicable to the 3 primary care visits described in paragraph (1) of subsection (a) and the 3 behavioral health care visits described in paragraph (2) of such subsection are no more restrictive than the treatment limitations applied to any other primary care visit or behavioral health care visit covered by the plan or coverage and that there are no separate treatment limitations that are applicable only with respect to such 3 primary or such 3 behavioral health care visits; and (2)the reimbursement rates under such plan or such coverage for such 3 primary and such 3 behavioral health care visits are the same as such rates for any other primary care visit or behavioral health care visit covered by the plan or coverage. 
(c)DefinitionsFor purposes of this section: (1)Behavioral health care visitThe term behavioral health care visit means a visit by an individual to a qualified provider during which services are provided with respect to the diagnosis, treatment, screening, or prevention of a behavioral health condition. 
(2)Primary care serviceThe term primary care service means a service identified, as of January 1, 2009, by one of HCPCS codes 99201 through 99215 (and as subsequently modified by the Secretary). (3)Primary care visitThe term primary care visit means an in-person visit by an individual to a qualified provider who is designated by such individual as the primary care provider for such individual, during which such individual receives primary care services. 
(4)Qualified providerThe term qualified provider means— (A)with respect to a primary care visit, a general practitioner, family physician, general internist, obstetrician-gynecologist, pediatrician, geriatric physician, or advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife); and 
(B)with respect to a behavioral health care visit, an individual employed in a full-time position (including a fellowship) where the primary intent and function of such position is the direct treatment or recovery support of individuals with, or in recovery from, a behavioral health disorder, such as a physician, advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife), psychiatric nurse, social worker, marriage and family therapist, mental health counselor, occupational therapist, psychologist, psychiatrist, child and adolescent psychiatrist, or neurologist.. (b)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section: 
 
2730.Coverage of certain primary care and behavioral health care visits 
(a)In generalIn addition to any item or service described in section 2713(a), a group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall at a minimum provide coverage for and shall not impose any cost-sharing requirements for, with respect to a plan year— (1)3 primary care visits; and 
(2)3 behavioral health care visits. (b)LimitationsA group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall ensure that— 
(1)the treatment limitations applicable to the 3 primary care visits described in paragraph (1) of subsection (a) and the 3 behavioral health care visits described in paragraph (2) of such subsection are no more restrictive than the treatment limitations applied to any other primary care visit or behavioral health care visit covered by the plan or coverage and that there are no separate treatment limitations that are applicable only with respect to such 3 primary or such 3 behavioral health care visits; and (2)the reimbursement rates under such plan or such coverage for such 3 primary and such 3 behavioral health care visits are the same as such rates for any other primary care visit or behavioral health care visit covered by the plan or coverage. 
(c)DefinitionsFor purposes of this section: (1)Behavioral health care visitThe term behavioral health care visit means a visit by an individual to a qualified provider during which services are provided with respect to the diagnosis, treatment, screening, or prevention of a behavioral health condition. 
(2)Primary care serviceThe term primary care service means a service identified, as of January 1, 2009, by one of HCPCS codes 99201 through 99215 (and as subsequently modified by the Secretary). (3)Primary care visitThe term primary care visit means an in-person visit by an individual to a qualified provider who is designated by such individual as the primary care provider for such individual, during which such individual receives primary care services. 
(4)Qualified providerThe term qualified provider means— (A)with respect to a primary care visit, a general practitioner, family physician, general internist, obstetrician-gynecologist, pediatrician, geriatric physician, or advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife); and 
(B)with respect to a behavioral health care visit, an individual employed in a full-time position (including a fellowship) where the primary intent and function of such position is the direct treatment or recovery support of individuals with, or in recovery from, a behavioral health disorder, such as a physician, advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife), psychiatric nurse, social worker, marriage and family therapist, mental health counselor, occupational therapist, psychologist, psychiatrist, child and adolescent psychiatrist, or neurologist.. (c)IRC (1)In generalSubchapter B of chapter 100 of subtitle K of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
9816.Coverage of certain primary care and behavioral health care visits 
(a)In generalIn addition to any item or service described in section 2713(a) of the Public Health Service Act, a group health plan shall at a minimum provide coverage for and shall not impose any cost-sharing requirements for, with respect to a plan year— (1)3 primary care visits; and 
(2)3 behavioral health care visits. (b)LimitationsA group health plan shall ensure that— 
(1)the treatment limitations applicable to the 3 primary care visits described in paragraph (1) of subsection (a) and the 3 behavioral health care visits described in paragraph (2) of such subsection are no more restrictive than the treatment limitations applied to any other primary care visit or behavioral health care visit covered by the plan and that there are no separate treatment limitations that are applicable only with respect to such 3 primary or such 3 behavioral health care visits; and (2)the reimbursement rates under such plan for such 3 primary and such 3 behavioral health care visits are the same as such rates for any other primary care visit or behavioral health care visit covered by the plan. 
(c)DefinitionsFor purposes of this section: (1)Behavioral health care visitThe term behavioral health care visit means a visit by an individual to a qualified provider during which services are provided with respect to the diagnosis, treatment, screening, or prevention of a behavioral health condition. 
(2)Primary care serviceThe term primary care service means a service identified, as of January 1, 2009, by one of HCPCS codes 99201 through 99215 (and as subsequently modified by the Secretary). (3)Primary care visitThe term primary care visit means an in-person visit by an individual to a qualified provider who is designated by such individual as the primary care provider for such individual, during which such individual receives primary care services. 
(4)Qualified providerThe term qualified provider means— (A)with respect to a primary care visit, a general practitioner, family physician, general internist, obstetrician-gynecologist, pediatrician, geriatric physician, or advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife); and 
(B)with respect to a behavioral health care visit, an individual employed in a full-time position (including a fellowship) where the primary intent and function of such position is the direct treatment or recovery support of individuals with, or in recovery from, a behavioral health disorder, such as a physician, advanced practice registered nurse acting in accordance with State law (including a nurse practitioner, clinical nurse specialist, and certified nurse midwife), psychiatric nurse, social worker, marriage and family therapist, mental health counselor, occupational therapist, psychologist, psychiatrist, child and adolescent psychiatrist, or neurologist.. (2)High deductible health plansSection 223(c)(2)(C) of the Internal Revenue Code of 1986 is amended by inserting or for the visits described in section 9816 before the period. 
(d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after the date that is 2 years after the date of the enactment of this Act. 